Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed February 15, 2021.


Reasons for Allowance
Claims 1, 2, 4-8, 10-13, and 15-23 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Johnson et al., taken alone or in combination of other references, does not teach or fairly suggest a holographic antenna or a method comprising, among other things, a plurality of tuning devices coupled to and arranged along at least one respective reconfigurable radiating element of the plurality of reconfigurable radiating elements; and a plurality of bias lines, wherein a respective bias line is coupled to a respective tuning device for controlling the respective tuning device of the plurality of tuning devices to be shorted to the transmission line structure or to be not shorted to the transmission line structure to reconfigure the respective reconfigurable radiating element to steer a radiation from the antenna in a desired direction (claim 1); a plurality of bias lines, wherein a respective bias line is coupled to a respective tuning device for controlling the respective tuning device of the plurality of tuning devices to be shorted to the transmission line structure or to be not shorted to the transmission line structure (claim 13); and controlling a respective tuning device of the respective radiating element to be shorted to the transmission line structure or to be not shorted to the transmission line structure (claim 18), as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844